DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons For Allowance
02.	Claims 1 – 23 have been considered and deemed allowable.  The following is an examiner’s statement of reasons for allowance:
	It is the examiner’s opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor rendered obvious the specific decompression sing ordered tokens taught by the Applicant.  The Examiner finds no single prior art reference teaching of determining tokens used to encode a block of data, populating a lookup table with tokens in increasing order of token length, disabling a first portion of a lookup table and enabling a second portion of a lookup table based on a value of a payload of the block of data, and searching for a match between a token and the payload in the second portion of the lookup table, as recited in independent claims 1, 11, and 16.  A thorough search of the prior art reveals the primary references Bakthavatchalam (US PGPub 2018/0114023) and Bunn (US PGPub 2002/0049861), which were previously used to reject the claims.  Bakthavatchalam discloses a similar method in that data is encoded through the use of tokens, a lookup table is populated with tokens by token length, enabling and disabling portions of a lookup table, and searching for a match for a token.  However, Bakthavatchalam does not disclose the 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
03.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

May 08, 2021